
	
		I
		111th CONGRESS
		1st Session
		H. R. 1459
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Scott of Virginia
			 (for himself, Mr. Conyers,
			 Ms. Jackson-Lee of Texas,
			 Mr. Nadler of New York,
			 Ms. Waters,
			 Mr. Lewis of Georgia,
			 Mr. Davis of Illinois,
			 Mr. Ellison,
			 Mr. Johnson of Georgia,
			 Mr. Grijalva,
			 Mr. Payne,
			 Mr. Cohen,
			 Ms. Norton, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act and the Controlled
		  Substances Import and Export Act regarding penalties for cocaine offenses, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Cocaine Sentencing Act of
			 2009.
		2.Elimination of
			 increased penalties for cocaine offenses where the cocaine involved is cocaine
			 base
			(a)Controlled
			 Substances ActThe following
			 provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are
			 repealed:
				(1)Clause (iii) of
			 section 401(b)(1)(A).
				(2)Clause (iii) of
			 section 401(b)(1)(B).
				(3)The sentence beginning
			 Notwithstanding the preceding sentence in section 404(a).
				(b)Controlled
			 Substances Import and Export ActThe following provisions of the Controlled
			 Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed:
				(1)Subparagraph (C)
			 of section 1010(b)(1).
				(2)Subparagraph (C)
			 of section 1010(b)(2).
				3.Reestablishment
			 of possibility of probationary sentence
			(a)Controlled
			 Substances ActSection
			 401(b)(1) of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is
			 amended—
				(1)in each of
			 subparagraphs (A) and (B), by striking the last two sentences; and
				(2)by striking the final sentence of
			 subparagraph (C).
				(b)Controlled
			 Substances Import and Export ActSection 1010(b) of the
			 Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended in
			 each of paragraphs (1) and (2), by striking the last two sentences.
			4.Elimination of
			 minimum mandatory imprisonment penalties for cocaine offenses
			(a)Controlled
			 Substances Act
				(1)Section
			 401(b)(1)(A) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(A)) is
			 amended by adding at the end the following: However, any minimum term of
			 imprisonment otherwise required under this subparagraph shall not apply to an
			 offense under clause (ii)..
				(2)Section 401(b)(1)(B) of the Controlled
			 Substances Act (21 U.S.C. 841(b)(1)(B)) is amended by adding at the end the
			 following: However, any minimum term of imprisonment otherwise required
			 under this subparagraph shall not apply to an offense under clause
			 (ii)..
				(b)Controlled
			 Substances Import and Export Act
				(1)Section 1010(b)(1) of the Controlled
			 Substances Import and Export Act (21 U.S.C. 960(b)(1)) is amended by adding at
			 the end the following: However, any minimum term of imprisonment
			 otherwise required under this paragraph shall not apply to an offense under
			 subparagraph (B). .
				(2)Section 1010(b)(2)
			 of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)(2)) is
			 amended by adding at the end the following: However, any minimum term of
			 imprisonment otherwise required under this paragraph shall not apply to an
			 offense under subparagraph (B). .
				
